The petitioner was convicted in the recorder's court of the city of Florence for violating a municipal ordinance, and appealed to the law and equity court of Florence, where his appeal was dismissed on motion of the city, and from that judgment he appealed to the *Page 352 
Court of Appeals and submitted his case without assignment of errors on the record, where the judgment was affirmed. He then applied for a rehearing and his application was stricken.
The law is well settled that an assignment of errors is essential to properly present questions on such appeals. Perry v. State, 1 Ala. App. 253, 55 So. 1035; Craig v. City of Birmingham, 14 Ala. App. 630, 71 So. 983; Casteel v. City of Decatur, 215 Ala. 4, 109 So. 571. The affirmance of the judgment of the law and equity court by the Court of Appeals was, therefore, free from error, and the writ of certiorari is due to be denied and the petition dismissed.
Writ denied; petition dismissed.
ANDERSON, C. J., and THOMAS and KNIGHT, JJ., concur.